c   -
                                                                         R-386




        Hon. George H.~,Sheppard                 Opinion No. V-1113
        Comptroller of Public Accounts
        Austin, Texas                            Re: Amount of traveling ex-
                                                     pcsse which can be al-
                                                     lowed to a District At-
                                                     torney per day.

        Dear Sir:

                  Your’ request far an opinion upon the above subject
        matter is as follows:

              YThis Department has received a traveling ex-
              pense account from a certain District Attorney
              claiming reimbursement for expenses incurred
              by him on the same day which are; hotel room
              $3.00, three meals at $1.50 each ar $4.56, mak-
              ing a total expenditure of $7.50 for that day.

              “This Department requests answers ta the fel-
              lowing questions. Does the language ‘. . . net tm
              exceed four dollars per day for h,otel bills, . . . .’
              in Article 020 V.R.C.S. limit the reimbursement
              to only feur dollars for both lodging and meals in
              the above instance?    Or is the Attorney entitled
              to a reimbursement of the entire $7.501      In this
              connection I ,wish to call your attention your opin-
              ion No. O-7072.”

                    Article   6820 of the Revised Civil Statutes is as fellows:

                   “All district judges and district attorneys
             when engaged in the dis,charge of their official
             eduties.in any county in this State other than the
              county of their residence, shall be allowed their
             actual and necessary expenses while actually en-
              gaged in the discharge of such duties, not to ex-
              ceed four dollars per day for hotel bills, and not
              to exceed four cents a mile when traveling by rail-
              road, and not to exceed twenty cents a mile when
             traveling by private conveyance, in going to and
              returning from the place where such duties are
              discharged, traveling by the nearest practical route.
Hon. George H. Sheppard - Page 2                 Opinion No. V-183



      Such officers shall also receive the actual and neces-
       sary postage, telegraph and telephone expenses in-
       curred by them in the actual discharge of their duties.
      Such expenses shall be paid by the State upon the sworn
      and itemized account of each district judge or attorney
      entitled thereto, showing such expenses. In districts
      containing more than one ceunty, such expenses shall
      never exceed in any one year $100.00 for each county
       in the district; provided that no district judge or at-
      torney shall receive more than $600.00 in any one
      year under the provisions of this article. The account
      for said services shall be recorded in the official min-
      utes of the distrkt court of the c,ounty in which such
      judge or attorney resides, respectively.”
       ‘I, WC assume that the District Attorney whose accounts
you are auditing was traveling in the discharge of his official du-
ties in a county other. than the county of his residence. Your ques-
tion involves a construction of the words “hotel bills” as the same
are used in Article 6820.

           This statute is an old one, and is, perhaps, one of the
precursors of present statutes (or appropriation riders) limiting
travel expense of public officers.

           An examination will show quickly that its purpose was
to allow to District Attorneys their actual and necessary expenses
while actually in the discharge of their duties when traveling in any
county other than the county of their residence.  It further plainly
limits the expenses thus allowed to the necessary expenses, and
places a maximum limitation upon such actual and necessary ex-
penses of $4.00 per day for “hotel bills,” and not to exceed -four
cents a mile when traveling by railroad” and not to exceed “twenty
cents a mile when traveling by private conveyance.” It is thus
clear that the lawmakers contemplated that the items mentioned
make up the “actual and necessary expenses” authorized. In other
words, that “trtw?l expenses” would include only the items of mile-
age, lodging, and meals.   To refuse to allow any one of these items
would not meet the intention of the Act allowing ‘actual and neces-
sary expenses” upon such out of county trips. The Legislature
therefore, we think, used the term “hotel bills” in its then com-
monly accepted meaning, that is, lodging and meals. Patterson v.
Gage, 16 P. 560, 43 C.J.S. 1134.

          A review of the travel allowance provisions of the last
several years accentuates this construction.

           In the general provisions appended to the departmental
appropriations bill of the 44th Legislature (Laws of Texas, 44th
Hon. George H. Sheppard - Page 3                    Opinion Ne; V-183



Legislature, 1935*36, p. 1156) Traveling Expenses (e) there is this
provision:   “AU employees traveling at the expense of the State
are hereby limited to the following amounts for meals and lodging;
for meals not exceeding $1.80 per day, for lodging not exceeding
$2.00 per utght;” In the corresponding rider in the departmental
appropriation act of the 45th Le ,islature (Laws of Texas, 45th
Legislature, 1937-38, p. 1488 (a,),
                                  “, it i,s provided that “all employ-
ees travelin at the expense ef the State are hereby limited to the
amount, of F f:ur Qollars ($4.00) per day expenses for meals and
lodging; * In the same connection, we find in the departmental ap-
propriations by the 46th Le$islbPu~e: “All employees traveling at
the expense of the State are hereby Limited to the amount of $4.00
per day expenses for meals and lodging;” (Laws of Texas, Vol. 2,
46th Legislature, 1939, g. 228). Corres#endingly, the general de-
partmental appropriations for the 47th fsgislature      declared in
subdivision (11)s that “all employees traveling at the expense of
the State are hereby limited to the Amount of Four ($4.00) Dol-
lars per day expense for meals and lodging.” FinaLly we find the
same language carried in the general: depertmental appropriation
of the 49th Legislature (General and Special Laws of Texas, 49th
Legislature, 1946, p. 944 in subdivision@g).       Fram this review of
the provisions uf the travel eOrpanse&l#wanCe items, it is obvious
the general intention of l&%$tati*XLas to *Rowable items was that
as to the matters of lodging and me&is, the two are identical in
meaning as the one item *f hctel bills contained in Article 6820. We
think this conclusion is a pra,per interpretation of the Legislative
mind -- and that is the real meaning af the l’aw.

           Frem what we have soid it follows that under the terms
of Article 6820, Revised Civil Statutes, the District Attorney may
be allowed on1 his actual necessary expenses of lodging and meals,
not to excee,d i 4.00 for both per day.

           This conclusion in nowi:&e oonf&%ctswith this Dcpart-
ment’s ,Opinion No. 0,i’OQ, which involved statutory exceptions not
involved in the ~present inquiry.’



            The limitation of travel expenses allowed to a
       Dist’rict Attorney under Article 6620 of the Revised
       Civil Statutes restricts such allowance to $4.00 per
       day far both lodging and meals, such construction be-
       ing implicit in the words “hotel bills.” 43 C.J.S. 1134.
                                         Yours very truly,
APPROVED                          ATTQRIUEY


                                  BY

OF TEXAS                                         Assistant
OS: wl3: sl